Citation Nr: 1634454	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  15-41 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 2008 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for left lateral disc protrusion, pulmonary edema, sleep apnea, tonsillitis, and bilateral shoulder conditions.  The Veteran filed a notice of disagreement with the denials of the bilateral shoulder claims in January 2015.  The RO issued a statement of the case in September 2015 and the Veteran perfected her appeal with a November 2015 VA Form 9.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran previously underwent a VA examination in April 2014, during which the examiner was unable to provide a diagnosis associated with the Veteran's bilateral shoulder pain.  In September 2015, a VA medical opinion was provided after a review of the available records.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Here, the opinion provided was not adequate.

The Veteran reported left shoulder pain in October 2008 during service that she attributed to her use of crutches for a stress fracture.  After her separation from service, she was diagnosed with left shoulder impingement in February 2009.  Private treatment records show continued complaints of left shoulder pain that the Veteran attributed to her use of crutches.  See April 2009 and January 2010 private treatment records.  A May 2014 VA treatment record diagnosed the Veteran with bilateral rotator cuff tendonitis.  See also September 2014 VA treatment record.  A December 2014 MRI found rotator cuff tears.  Later VA treatment records show a diagnosis of bilateral shoulder impingement, which was made worse by a December 2015 motor vehicle accident.  See e.g., March 2015 and December 2015 VA treatment records.  In an October 2013 statement, the Veteran's physical therapist stated that the Veteran's bilateral shoulder pain "may be secondary to using crutches."

A September 2015 VA opinion states that shoulder discomfort caused by the use of crutches "goes away" once use of crutches is discontinued and that a significant shoulder problem would have prompted an MRI sooner than the one of record.  In the rationale section, the examiner focuses only on explaining why she believes the Veteran's osteoarthritis is not related to her military service.

The Board finds the September 2015 VA opinion to be problematic because the examiner only discusses osteoarthritis and does not discuss rotator cuff tendonitis, rotator cuff tears or shoulder impingement.  Therefore, the Board finds that the Veteran has not been afforded an adequate VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder.  Such an examination must be accomplished on remand.  38 C.F.R. §3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion from a qualified examiner other than the April 2014 examiner.  The claims file should be reviewed by the examiner.  If necessary, a new examination may be ordered.  The examiner is asked to address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that any of the Veteran's right and or left shoulder disorders, including impingement syndrome, osteoarthritis, rotator cuff tear and rotator cuff tendonitis, had its onset in or is otherwise related to the Veteran's period of active duty service?

When rendering this opinion, the examiner must consider the Veteran's documented complaint of left shoulder pain in October 2008 during service and her subsequent complaints of and treatment for shoulder pain.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

b.  If only the left shoulder disorder is found to be related to the Veteran's military service, is it at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disorder was caused or aggravated by left shoulder disability?  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the right shoulder disability prior to aggravation by the left shoulder disability.

A complete rationale must be provided for the requested opinions.  

2.  Then, readjudicate the issues of entitlement to service connection for a right shoulder disorder and a left shoulder disorder.  If the benefits sought are not granted in full, provide the Veteran with a supplemental statement of the case and allow an appropriate for response thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

